
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


2007 Form for New Non-Employee Directors
Restricted Stock Unit Agreement—Annual Grant

YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT

        This Agreement is made as of                        (the "Award Date"),
between UnionBanCal Corporation (the "Company")
and                        ("Participant").

WITNESSETH:

        WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the "Plan") as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company ("Stock") to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan). The Plan is administered by the Executive Compensation
and Benefits Committee ("Committee") of the Company's Board of Directors and is
incorporated in this Agreement by reference and made a part of it; and

        WHEREAS, the Company regards Participant as a valuable contributor to
the Company, and has determined that it would be to the advantage and interest
of the Company and its stockholders to grant to Participant the Restricted Stock
Units provided for in this Agreement, subject to restrictions, as an inducement
to remain in the service of the Company and as an incentive for increased
efforts during such service;

        NOW, THEREFORE, in consideration of the foregoing premises, and the
mutual covenants herein contained, the parties to this Agreement hereby agree as
follows:

1.Restricted Stock Unit Award.    As of the Award Date, the Company hereby
grants to Participant                        Restricted Stock Units (the
"Regular Grant"). Each Restricted Stock Unit represents the right to receive one
share of Stock, subject to the vesting and other terms and conditions set forth
in this Agreement.

2.Vesting.

(a)The Regular Grant awarded under Section 1 shall become vested and
nonforfeitable in accordance with the following schedule so long as Participant
remains in service as a Non-Employee Director of the Company (or any of its
Subsidiaries).

(1)On                        , 100% of the Regular Grant shall become fully
vested and nonforfeitable.

(b)If Participant ceases to be a Non-Employee Director of the Company or any of
its Subsidiaries for any reason other than death, disability within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
("Disability"), or retirement from the Board as defined from time to time in the
section entitled "Rotation of the Directors" of the Company's Corporate

(c)Governance Guidelines ("Retirement"), all Restricted Stock Units to the
extent not yet vested under subsection (a) on the date Participant ceases to be
a Non-Employee Director shall be forfeited by Participant without payment of any
consideration to Participant therefore.

1

--------------------------------------------------------------------------------



(d)If Participant's service as a Non-Employee Director of the Company (or any of
its Subsidiaries) terminates by reason of death, Disability or Retirement, or if
the Company is subject to a Change in Control (as defined below) while
Participant is a Non-Employee Director of the Company (or any of its
Subsidiaries), Participant's interest in all Restricted Stock Units awarded
hereunder shall become fully vested and nonforfeitable as of the date of death,
Disability, Retirement or Change in Control.

(e)The Committee may, in its sole discretion, accelerate the vesting of the
Regular Grant on a pro rata basis if Participant does not stand for re-election
as a member of the Board of Directors of the Company and its Subsidiaries,
effective upon termination of such service.



3.Limitations on Rights Associated with Restricted Stock Units.    Participant's
Restricted Stock Units shall be credited to a memorandum account on the books of
the Company ("Restricted Stock Unit Account"). The Restricted Stock Units
credited to a Participant's Restricted Stock Unit Account shall be used solely
as a device for the determination of the number of shares of Stock to be
distributed eventually to the Participant under the Plan pursuant to Section 5.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind. No Participant shall be entitled to any voting or other stockholder
rights with respect to Restricted Stock Units granted or credited under the
Plan. The number of Restricted Stock Units credited (and the Stock to which the
Participant is entitled upon distribution under the Plan) shall be subject to
adjustment in accordance with Section 6 hereof and Section 3(b) of the Plan.
This Agreement shall create only a contractual obligation on the part of the
Company as to such amounts and shall not be construed as creating a trust. The
Plan, in and of itself, has no assets. A Participant shall have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and rights no greater than the right to receive the Stock (or equivalent value)
as a general unsecured creditor.

4.Dividend Equivalent Credits to Restricted Stock Unit Accounts.    As of each
date on which dividends are paid with respect to the Stock, a Participant's
Restricted Stock Unit Account shall be credited with additional Restricted Stock
Units in an amount equal to (i) the amount of the dividends paid on that number
of shares of Stock equal to the aggregate number of Restricted Stock Units
allocated to the Participant's Restricted Stock Unit Account as of that date
divided by (ii) the Fair Market Value (as defined in the Plan) of a share of
Stock as of such date. The additional Restricted Stock Units credited as
dividend equivalents shall be subject to the same vesting and forfeiture
restrictions as the underlying Restricted Stock Units with respect to which they
are credited.

5.Distribution of Stock.

(a)General.    Unless Participant has made a timely election to defer in
accordance with the provisions of this Agreement, the Company shall issue to
Participant one share of Stock for each Restricted Stock Unit credited to
Participant's Restricted Stock Unit Account on the date such Restricted Stock
Unit becomes vested or as soon as administratively practicable thereafter.
Fractions of shares shall be paid in cash in connection with any distribution.
All shares of Stock issued hereunder shall be deemed issued to Participant as
fully paid and nonassessable shares, and Participant shall have all rights of a
stockholder with respect thereto, including the right to vote, to receive
dividends (including stock dividends), to participate in stock splits or other
recapitalizations, and to exchange such shares in a merger, consolidation or
other reorganization. Participant hereby acknowledges that Participant is
acquiring the Stock issued hereunder for investment and not with a view to the
distribution thereof, and that Participant does not intend to subdivide
Participant's interest in the Stock with any other person.

(b)Deferral Elections.    Participant may elect to defer the delivery of shares
of Stock subject to Restricted Stock Units that vest pursuant to this Agreement
in accordance with the rules set

2

--------------------------------------------------------------------------------



forth below and any rules and procedures that may hereafter be adopted by the
Committee. Unless otherwise provided by the Committee in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), deferral elections must be in writing, must be received by the
Company at its headquarters and become irrevocable
before                        , and shall not be effective with respect to
amounts that become payable during            .

(c)Time of Distribution.

A deferral election shall specify the date as of which the distribution shall be
made or commence (the "Payment Date"), which shall be either:

(1)Participant's termination of service for any reason as a member of the Board
of Directors of the Company and its Subsidiaries, or

(2)A date certain subsequent to the calendar year in which the Restricted Stock
Units subject to a grant are scheduled to become fully vested pursuant to
Section 2(a).


Participant may not change the election of a Payment Date with respect to any
Restricted Stock Units deferred under this Agreement unless otherwise permitted
by the Committee in accordance with the requirements of Section 409A of the
Code.

(d)Method of Distribution.

A deferral election shall specify the method in which the distribution of Stock
shall be made, as elected by the Participant, which shall be either:

(1)in a single distribution on the Payment Date, or as soon as the Company
determines is administratively feasible (but not more than 90 days) thereafter,

(2)in four substantially equal annual installments, commencing on the Payment
Date, or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter, or

(3)in ten substantially equal annual installments, commencing on the Payment
Date, or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter.

A Participant may not change the method of any distribution election with
respect to any Restricted Stock Units deferred under this Agreement unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code.

(e)Effect of Death, Disability or Change in Control.    Notwithstanding
Sections 5(b), (c) or (d) hereof, if Participant dies or becomes disabled within
the meaning of Section 22(e)(3) of the Code, or if the Company is subject to a
Change in Control (as defined below), the vested Restricted Stock Units then
credited to Participant's Restricted Stock Unit Account shall be settled by
means of a single distribution of shares of Stock as soon as the Company
determines is administratively practicable (but not more than 90 days)
thereafter. Notwithstanding the foregoing, the settlement of Participant's
Restricted Stock Unit Account shall not be accelerated upon a Change in Control
unless the Change in Control satisfies the applicable requirements for a
distribution in compliance with Section 409A(a)(2) of the Code.

(f)Change in Control.    For purposes of this Agreement, a "Change in Control"
of the Company shall be deemed to have occurred upon the happening of any of the
following events: consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets or stock of
the Company or the acquisition of the assets or stock of another entity
("Business Combination"); excluding, however, such a Business

3

--------------------------------------------------------------------------------



Combination pursuant to which (a) a Permitted Holder will beneficially own,
directly or indirectly, 30% or more of, respectively, the outstanding shares of
common stock, and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (together,
the "Company Stock"), as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries), and
(b) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, has a greater
beneficial interest, directly or indirectly, in the Company Stock than a
Permitted Holder. For purposes of this definition, "Permitted Holder" shall mean
(i) The Bank of Tokyo-Mitsubishi UFJ, Ltd. or any successor thereto ("BTMU"),
(ii) an employee benefit plan of BTMU or (iii) a corporation controlled by BTMU.

(g)Form of Distribution.    Restricted Stock Units may be settled only in whole
shares of Stock. Fractional shares shall be settled in cash.

(h)15% Premium for Retirement Deferrals.    If Participant makes a timely
election pursuant to this Agreement to defer delivery of shares of Stock subject
to the Restricted Stock Units until termination of service as a member of the
Board of Directors of the Company and its Subsidiaries, and if Participant
terminates service (i) on or after completing five years of Board service,
(ii) due to death or Disability, or (iii) on or after a Change in Control,
Participant will be credited with an additional number of Restricted Stock Units
equal to 15% of the number of vested Restricted Stock Units granted pursuant to
Section 1 of this Agreement, and dividend equivalents with respect to such
additional Restricted Stock Units as if such units had been credited to
Participant's Restricted Stock Unit Account on the Award Date. The additional
Restricted Stock Units credited pursuant to this Section 5(h) shall be settled
upon such termination of Board service.

(i)Section 409A.    This Agreement is intended to comply with the requirements
of Section 409A of the Code and shall be interpreted in accordance therewith.



6.Adjustments in Case of Corporate Transactions.    If there should be any
change in the Company's Stock through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend (in excess of
2 percent) or other change in the corporate structure of the Company, the Board
of Directors and the Committee shall make appropriate adjustments in order to
preserve but not to duplicate or otherwise increase the benefit to Participant
(taking into account any dividend equivalents credited pursuant to Section 4),
including adjustments in the number of Restricted Stock Units credited to
Participant's Restricted Stock Unit Account (which shall remain subject to the
same vesting and forfeiture schedule otherwise applicable to the Restricted
Stock Units prior to adjustment). Any adjustment made pursuant to this Section 6
as a consequence of a change in the corporate structure of the Company shall not
entitle Participant to receive a number of shares of Stock of the Company or
shares of stock of any successor company greater than the number of shares the
Participant would receive if, prior to such change, Participant had actually
held a number of shares of Stock equal to the number of Restricted Stock Units
then credited to his or her Restricted Stock Unit Account.

7.Limitation on Eligible Directors.    This Agreement and the award of
Restricted Stock Units hereunder shall not give Participant the right to
continue to serve as a member of the Board of Directors or any rights or
interests other than as herein provided.

4

--------------------------------------------------------------------------------



8.Beneficiaries.

(a)Beneficiary Designation.    Upon forms provided by and subject to conditions
imposed by the Committee, Participant may designate in writing the Beneficiary
or Beneficiaries (as defined below) whom such Participant desires to receive any
amounts payable under this Agreement after his or her death. A Beneficiary
designation must be signed and dated by Participant and delivered to the
Committee to become effective. The Company and the Committee may rely on
Participant's designation of a Beneficiary or Beneficiaries last filed in
accordance with this Agreement.

(b)Definition of Beneficiary.    Participant's "Beneficiary" or "Beneficiaries"
shall be the person(s) designated in writing by Participant to receive his or
her benefits under this Agreement if Participant dies before receiving all of
his or her benefits. In the absence of a valid or effective Beneficiary
designation, Participant's surviving spouse shall be the Beneficiary or if there
is none, the Beneficiary shall be Participant's estate.

9.Restrictions on Transfer.    Neither the Restricted Stock Units, nor any
interest therein, nor amount payable or Stock deliverable in respect thereof,
may be sold, assigned, transferred, pledged, or otherwise disposed of,
alienated, or encumbered, either voluntarily or involuntarily, other than by
will or the laws of descent and distribution, and in the event thereof, the
Committee at its election may terminate the Restricted Stock Units. Stock issued
upon settlement of a Restricted Stock Unit Account shall be subject to such
restrictions on transfer as may be necessary or advisable, in the opinion of
legal counsel to the Company, to assure compliance with applicable securities
laws.

10.Notice.    Any notice or other paper required to be given or sent pursuant to
the terms of this Agreement shall be sufficiently given or served hereunder to
any party when transmitted by registered or certified mail, postage prepaid,
addressed to the party to be served as follows:


      Company:   Executive Vice President and Director of Human Resources
UnionBanCal Corporation
400 California Street, 10th Floor
San Francisco, CA 94104  
    Participant:
 
At Participant's address as it appears under Participant's signature to this
Agreement, or to such other address as Participant may specify in writing to the
Company.

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this Section 10.

11.Committee Decisions Conclusive.    All decisions, determinations and
interpretations of the Committee arising under the Plan or under this Agreement
shall be conclusive and binding on all parties.

12.Mandatory Arbitration.    Any dispute arising out of or relating to this
Agreement, including its meaning or interpretation, shall be resolved solely by
arbitration before an arbitrator selected in accordance with the rules of the
American Arbitration Association. The location for the arbitration shall be in
San Francisco, Los Angeles or San Diego as selected by the Company in good
faith. Judgment on the award rendered may be entered in any court having
jurisdiction. The party the arbitrator determines is the prevailing party shall
be entitled to have the other party pay the expenses of the prevailing party,
and in this regard the arbitrator shall have the power to award recovery to such
prevailing party of all costs and fees (including attorneys fees and a
reasonable allocation for the costs of the Company's in-house counsel),
administrative fees, arbitrator's fees and court costs, all as determined by the
arbitrator. Absent such award of the arbitrator, each party shall pay an equal
share of the arbitrator's fees. All statutes of limitation which would

5

--------------------------------------------------------------------------------



otherwise be applicable shall apply to any arbitration proceeding under this
Section 12. The provisions of this Section 12 are intended by Participant and
the Company to be exclusive for all purposes and applicable to any and all
disputes arising out of or relating to this Agreement. The arbitrator who hears
and decides any dispute shall have jurisdiction and authority only to award
compensatory damages to make whole a person or entity sustaining foreseeable
economic damages, and shall not have jurisdiction and authority to make any
other award of any type, including without limitation, punitive damages,
unforeseeable economic damages, damages for pain, suffering or emotional
distress, or any other kind or form of damages. The remedy, if any, awarded by
the arbitrator shall be the sole and exclusive remedy for any dispute which is
subject to arbitration under this Section 12.

13.Successors.    This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the Plan or this
Agreement shall be interpreted as imposing any liability on the Company or the
Committee in favor of Participant or any purchaser or other transferee of Stock
with respect to any loss, cost or expense which Participant, purchaser or
transferee may incur in connection with, or arising out of any transaction
involving any shares of Stock subject to the Plan or this Agreement.

14.Integration.    The terms of the Plan and this Agreement are intended by the
Company and the Participant to be the final expression of their contract with
respect to the shares of Stock and other amounts received under the Plan and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Company and Participant further intend that the Plan and this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any arbitration, judicial,
administrative or other legal proceeding involving the Plan or this Agreement.
Accordingly, the Plan and this Agreement contain the entire understanding
between the parties and supersede all prior oral, written and implied
agreements, understandings, commitments and practices among the parties. In the
event of any conflict among the provisions of the Plan document and this
Agreement, the Plan document shall prevail. The Company and Participant shall
have the right to amend this Agreement in writing as they mutually agree.

15.Waivers.    Any failure to enforce any terms or conditions of the Plan or
this Agreement by the Company or by the Participant shall not be deemed a waiver
of that term or condition, nor shall any waiver or relinquishment of any right
or power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.

16.Severability of Provisions.    If any provision of the Plan or this Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision thereof, and the Plan and this Agreement
shall be construed and enforced as if neither of them included such provision.

17.California Law.    The Plan and this Agreement shall be construed and
enforced according to the laws of the State of California to the extent not
preempted by the federal laws of the United States of America. In the event of
any arbitration proceedings, actions at law or suits in equity in relation to
the Plan or this Agreement, the prevailing party in such proceeding, action or
suit shall receive from the losing party its attorneys' fees and all other costs
and expenses of such proceeding, action or suit.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed this
Restricted Stock Unit Agreement as of the date first above written. Participant
also hereby acknowledges receipt of a copy of the Prospectus and the Year 2000
UnionBanCal Corporation Management Stock Plan.

UNIONBANCAL CORPORATION    
By
 
/s/  PAUL FEARER      

--------------------------------------------------------------------------------

Paul Fearer, Executive Vice President
 
 


Dated:
 
    

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Participant Signature
 
 
 
 
    

--------------------------------------------------------------------------------

Participant Printed Name

7

--------------------------------------------------------------------------------



2007 Form for New Non-Employee Directors
Restricted Stock Unit Agreement—Initial and Annual Grant

YEAR 2000 UNIONBANCAL CORPORATION
MANAGEMENT STOCK PLAN
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT

        This Agreement is made as of                        (the "Award Date"),
between UnionBanCal Corporation (the "Company")
and                        ("Participant").

WITNESSETH:

        WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the "Plan") as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company ("Stock") to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan). The Plan is administered by the Executive Compensation
and Benefits Committee ("Committee") of the Company's Board of Directors and is
incorporated in this Agreement by reference and made a part of it; and

        WHEREAS, the Company regards Participant as a valuable contributor to
the Company, and has determined that it would be to the advantage and interest
of the Company and its stockholders to grant to Participant the Restricted Stock
Units provided for in this Agreement, subject to restrictions, as an inducement
to remain in the service of the Company and as an incentive for increased
efforts during such service;

        NOW, THEREFORE, in consideration of the foregoing premises, and the
mutual covenants herein contained, the parties to this Agreement hereby agree as
follows:

1.Restricted Stock Unit Award.    As of the Award Date, the Company hereby
grants to Participant (i)                         Restricted Stock Units (the
"Initial Grant") and (ii)                          Restricted Stock Units (the
"Regular Grant"). Each Restricted Stock Unit represents the right to receive one
share of Stock, subject to the vesting and other terms and conditions set forth
in this Agreement.

2.Vesting.

(a)The Initial Grant awarded under Section 1 shall become vested and
nonforfeitable in accordance with the following schedule so long as Participant
remains in service as a Non-Employee Director of the Company (or any of its
Subsidiaries).

(1)On                        , 331/3% of the Initial Grant shall become fully
vested and nonforfeitable.

(2)On                        , 331/3% of the Initial Grant shall become fully
vested and nonforfeitable.

(3)On                        , the balance of the Initial Grant shall become
fully vested and nonforfeitable.

(b)The Regular Grant awarded under Section 1 shall become vested and
nonforfeitable in accordance with the following schedule so long as Participant
remains in service as a Non-Employee Director of the Company (or any of its
Subsidiaries).

(1)On                        , 100% of the Regular Grant shall become fully
vested and nonforfeitable.

8

--------------------------------------------------------------------------------



(c)If Participant ceases to be a Non-Employee Director of the Company or any of
its Subsidiaries for any reason other than death, disability within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
("Disability"), or retirement from the Board as defined from time to time in the
section entitled "Rotation of the Directors" of the Company's Corporate
Governance Guidelines ("Retirement"), all Restricted Stock Units to the extent
not yet vested under subsections (a) and (b) on the date Participant ceases to
be a Non-Employee Director shall be forfeited by Participant without payment of
any consideration to Participant therefor.

(d)If Participant's service as a Non-Employee Director of the Company (or any of
its Subsidiaries) terminates by reason of death, Disability or Retirement, or if
the Company is subject to a Change in Control (as defined below) while
Participant is a Non-Employee Director of the Company (or any of its
Subsidiaries), Participant's interest in all Restricted Stock Units awarded
hereunder shall become fully vested and nonforfeitable as of the date of death,
Disability, Retirement or Change in Control.

(e)The Committee may, in its sole discretion, accelerate the vesting of the
Regular Grant on a pro rata basis if Participant does not stand for re-election
as a member of the Board of Directors of the Company and its Subsidiaries,
effective upon termination of such service.



3.Limitations on Rights Associated with Restricted Stock Units.    Participant's
Restricted Stock Units shall be credited to a memorandum account on the books of
the Company ("Restricted Stock Unit Account"). The Restricted Stock Units
credited to a Participant's Restricted Stock Unit Account shall be used solely
as a device for the determination of the number of shares of Stock to be
distributed eventually to the Participant under the Plan pursuant to Section 5.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind. No Participant shall be entitled to any voting or other stockholder
rights with respect to Restricted Stock Units granted or credited under the
Plan. The number of Restricted Stock Units credited (and the Stock to which the
Participant is entitled upon distribution under the Plan) shall be subject to
adjustment in accordance with Section 6 hereof and Section 3(b) of the Plan.
This Agreement shall create only a contractual obligation on the part of the
Company as to such amounts and shall not be construed as creating a trust. The
Plan, in and of itself, has no assets. A Participant shall have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and rights no greater than the right to receive the Stock (or equivalent value)
as a general unsecured creditor.

4.Dividend Equivalent Credits to Restricted Stock Unit Accounts.    As of each
date on which dividends are paid with respect to the Stock, a Participant's
Restricted Stock Unit Account shall be credited with additional Restricted Stock
Units in an amount equal to (i) the amount of the dividends paid on that number
of shares of Stock equal to the aggregate number of Restricted Stock Units
allocated to the Participant's Restricted Stock Unit Account as of that date
divided by (ii) the Fair Market Value (as defined in the Plan) of a share of
Stock as of such date. The additional Restricted Stock Units credited as
dividend equivalents shall be subject to the same vesting and forfeiture
restrictions as the underlying Restricted Stock Units with respect to which they
are credited.

5.Distribution of Stock.

(a)General.    Unless Participant has made a timely election to defer in
accordance with the provisions of this Agreement, the Company shall issue to
Participant one share of Stock for each Restricted Stock Unit credited to
Participant's Restricted Stock Unit Account on the date such Restricted Stock
Unit becomes vested or as soon as administratively practicable thereafter.
Fractions of shares shall be paid in cash in connection with any distribution.
All shares of Stock issued hereunder shall be deemed issued to Participant as
fully paid and nonassessable shares, and Participant shall have all rights of a
stockholder with respect

9

--------------------------------------------------------------------------------



thereto, including the right to vote, to receive dividends (including stock
dividends), to participate in stock splits or other recapitalizations, and to
exchange such shares in a merger, consolidation or other reorganization.
Participant hereby acknowledges that Participant is acquiring the Stock issued
hereunder for investment and not with a view to the distribution thereof, and
that Participant does not intend to subdivide Participant's interest in the
Stock with any other person.

(b)Deferral Elections.    Participant may elect to defer the delivery of shares
of Stock subject to Restricted Stock Units that vest pursuant to this Agreement
in accordance with the rules set forth below and any rules and procedures that
may hereafter be adopted by the Committee. Unless otherwise provided by the
Committee in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), deferral elections must be in
writing, must be received by the Company at its headquarters and become
irrevocable before                        , and shall not be effective with
respect to amounts that become payable during            .


(c)Time of Distribution.

A deferral election shall specify the date as of which the distribution shall be
made or commence (the "Payment Date"), which shall be either:

(1)Participant's termination of service for any reason as a member of the Board
of Directors of the Company and its Subsidiaries, or

(2)A date certain subsequent to the calendar year in which the Restricted Stock
Units subject to a grant are scheduled to become fully vested pursuant to
Sections 2(a) or (b).

Participant may not change the election of a Payment Date with respect to any
Restricted Stock Units deferred under this Agreement unless otherwise permitted
by the Committee in accordance with the requirements of Section 409A of the
Code.

(d)Method of Distribution.

A deferral election shall specify the method in which the distribution of Stock
shall be made, as elected by the Participant, which shall be either:

(1)in a single distribution on the Payment Date, or as soon as the Company
determines is administratively feasible (but not more than 90 days) thereafter,

(2)in four substantially equal annual installments, commencing on the Payment
Date, or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter, or

(3)in ten substantially equal annual installments, commencing on the Payment
Date, or as soon as the Company determines is administratively feasible (but not
more than 90 days) thereafter.

A Participant may not change the method of any distribution election with
respect to any Restricted Stock Units deferred under this Agreement unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code.

(e)Effect of Death, Disability or Change in Control.    Notwithstanding
Sections 5(b), (c) or (d) hereof, if Participant dies or becomes disabled within
the meaning of Section 22(e)(3) of the Code, or if the Company is subject to a
Change in Control (as defined below), the vested Restricted Stock Units then
credited to Participant's Restricted Stock Unit Account shall be settled by
means of a single distribution of shares of Stock as soon as the Company
determines is administratively practicable (but not more than 90 days)
thereafter.

10

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the settlement of Participant's Restricted Stock
Unit Account shall not be accelerated upon a Change in Control unless the Change
in Control satisfies the applicable requirements for a distribution in
compliance with Section 409A(a)(2) of the Code.

(f)Change in Control.    For purposes of this Agreement, a "Change in Control"
of the Company shall be deemed to have occurred upon the happening of any of the
following events: consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets or stock of
the Company or the acquisition of the assets or stock of another entity
("Business Combination"); excluding, however, such a Business Combination
pursuant to which (a) a Permitted Holder will beneficially own, directly or
indirectly, 30% or more of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (together, the "Company
Stock"), as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries), and (b) no
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, has a greater beneficial
interest, directly or indirectly, in the Company Stock than a Permitted Holder.
For purposes of this definition, "Permitted Holder" shall mean (i) The Bank of
Tokyo-Mitsubishi UFJ, Ltd. or any successor thereto ("BTMU"), (ii) an employee
benefit plan of BTMU or (iii) a corporation controlled by BTMU.

(g)Form of Distribution.    Restricted Stock Units may be settled only in whole
shares of Stock. Fractional shares shall be settled in cash.

(h)15% Premium for Retirement Deferrals.    If Participant makes a timely
election pursuant to this Agreement to defer delivery of shares of Stock subject
to the Restricted Stock Units until termination of service as a member of the
Board of Directors of the Company and its Subsidiaries, and if Participant
terminates service (i) on or after completing five years of Board service,
(ii) due to death or Disability, or (iii) on or after a Change in Control,
Participant will be credited with an additional number of Restricted Stock Units
equal to 15% of the number of vested Restricted Stock Units granted pursuant to
Section 1 of this Agreement, and dividend equivalents with respect to such
additional Restricted Stock Units as if such units had been credited to
Participant's Restricted Stock Unit Account on the Award Date. The additional
Restricted Stock Units credited pursuant to this Section 5(h) shall be settled
upon such termination of Board service.

(i)Section 409A.    This Agreement is intended to comply with the requirements
of Section 409A of the Code and shall be interpreted in accordance therewith.



6.Adjustments in Case of Corporate Transactions.    If there should be any
change in the Company's Stock through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend (in excess of
2 percent) or other change in the corporate structure of the Company, the Board
of Directors and the Committee shall make appropriate adjustments in order to
preserve but not to duplicate or otherwise increase the benefit to Participant
(taking into account any dividend equivalents credited pursuant to Section 4),
including adjustments in the number of Restricted Stock Units credited to
Participant's Restricted Stock Unit Account (which shall remain subject to the
same vesting and forfeiture schedule otherwise applicable to the Restricted
Stock Units prior to adjustment). Any adjustment made pursuant to this Section 6
as a consequence of a change in the corporate structure of the Company shall not
entitle Participant to receive a number of shares of Stock of the Company or
shares of stock of any successor company greater than the number of shares the
Participant would receive if, prior to such change, Participant had actually

11

--------------------------------------------------------------------------------



held a number of shares of Stock equal to the number of Restricted Stock Units
then credited to his or her Restricted Stock Unit Account.

7.Limitation on Eligible Directors.    This Agreement and the award of
Restricted Stock Units hereunder shall not give Participant the right to
continue to serve as a member of the Board of Directors or any rights or
interests other than as herein provided.

8.Beneficiaries.

(a)Beneficiary Designation.    Upon forms provided by and subject to conditions
imposed by the Committee, Participant may designate in writing the Beneficiary
or Beneficiaries (as defined below) whom such Participant desires to receive any
amounts payable under this Agreement after his or her death. A Beneficiary
designation must be signed and dated by Participant and delivered to the
Committee to become effective. The Company and the Committee may rely on
Participant's designation of a Beneficiary or Beneficiaries last filed in
accordance with this Agreement.

(b)Definition of Beneficiary.    Participant's "Beneficiary" or "Beneficiaries"
shall be the person(s) designated in writing by Participant to receive his or
her benefits under this Agreement if Participant dies before receiving all of
his or her benefits. In the absence of a valid or effective Beneficiary
designation, Participant's surviving spouse shall be the Beneficiary or if there
is none, the Beneficiary shall be Participant's estate.

9.Restrictions on Transfer.    Neither the Restricted Stock Units, nor any
interest therein, nor amount payable or Stock deliverable in respect thereof,
may be sold, assigned, transferred, pledged, or otherwise disposed of,
alienated, or encumbered, either voluntarily or involuntarily, other than by
will or the laws of descent and distribution, and in the event thereof, the
Committee at its election may terminate the Restricted Stock Units. Stock issued
upon settlement of a Restricted Stock Unit Account shall be subject to such
restrictions on transfer as may be necessary or advisable, in the opinion of
legal counsel to the Company, to assure compliance with applicable securities
laws.

10.Notice.    Any notice or other paper required to be given or sent pursuant to
the terms of this Agreement shall be sufficiently given or served hereunder to
any party when transmitted by registered or certified mail, postage prepaid,
addressed to the party to be served as follows:


      Company:   Executive Vice President and Director of Human Resources
UnionBanCal Corporation
400 California Street, 10th Floor
San Francisco, CA 94104  
    Participant:
 
At Participant's address as it appears under Participant's signature to this
Agreement, or to such other address as Participant may specify in writing to the
Company.

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this Section 10.

11.Committee Decisions Conclusive.    All decisions, determinations and
interpretations of the Committee arising under the Plan or under this Agreement
shall be conclusive and binding on all parties.

12.Mandatory Arbitration.    Any dispute arising out of or relating to this
Agreement, including its meaning or interpretation, shall be resolved solely by
arbitration before an arbitrator selected in accordance with the rules of the
American Arbitration Association. The location for the arbitration shall be in
San Francisco, Los Angeles or San Diego as selected by the Company in good
faith. Judgment on the award rendered may be entered in any court having
jurisdiction. The party the

12

--------------------------------------------------------------------------------



arbitrator determines is the prevailing party shall be entitled to have the
other party pay the expenses of the prevailing party, and in this regard the
arbitrator shall have the power to award recovery to such prevailing party of
all costs and fees (including attorneys fees and a reasonable allocation for the
costs of the Company's in-house counsel), administrative fees, arbitrator's fees
and court costs, all as determined by the arbitrator. Absent such award of the
arbitrator, each party shall pay an equal share of the arbitrator's fees. All
statutes of limitation which would otherwise be applicable shall apply to any
arbitration proceeding under this Section 12. The provisions of this Section 12
are intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to this Agreement.
The arbitrator who hears and decides any dispute shall have jurisdiction and
authority only to award compensatory damages to make whole a person or entity
sustaining foreseeable economic damages, and shall not have jurisdiction and
authority to make any other award of any type, including without limitation,
punitive damages, unforeseeable economic damages, damages for pain, suffering or
emotional distress, or any other kind or form of damages. The remedy, if any,
awarded by the arbitrator shall be the sole and exclusive remedy for any dispute
which is subject to arbitration under this Section 12.

13.Successors.    This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the Plan or this
Agreement shall be interpreted as imposing any liability on the Company or the
Committee in favor of Participant or any purchaser or other transferee of Stock
with respect to any loss, cost or expense which Participant, purchaser or
transferee may incur in connection with, or arising out of any transaction
involving any shares of Stock subject to the Plan or this Agreement.

14.Integration.    The terms of the Plan and this Agreement are intended by the
Company and the Participant to be the final expression of their contract with
respect to the shares of Stock and other amounts received under the Plan and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Company and Participant further intend that the Plan and this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any arbitration, judicial,
administrative or other legal proceeding involving the Plan or this Agreement.
Accordingly, the Plan and this Agreement contain the entire understanding
between the parties and supersede all prior oral, written and implied
agreements, understandings, commitments and practices among the parties. In the
event of any conflict among the provisions of the Plan document and this
Agreement, the Plan document shall prevail. The Company and Participant shall
have the right to amend this Agreement in writing as they mutually agree.

15.Waivers.    Any failure to enforce any terms or conditions of the Plan or
this Agreement by the Company or by the Participant shall not be deemed a waiver
of that term or condition, nor shall any waiver or relinquishment of any right
or power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.

16.Severability of Provisions.    If any provision of the Plan or this Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision thereof, and the Plan and this Agreement
shall be construed and enforced as if neither of them included such provision.

17.California Law.    The Plan and this Agreement shall be construed and
enforced according to the laws of the State of California to the extent not
preempted by the federal laws of the United States of America. In the event of
any arbitration proceedings, actions at law or suits in equity in relation to
the Plan or this Agreement, the prevailing party in such proceeding, action or
suit shall

13

--------------------------------------------------------------------------------



receive from the losing party its attorneys' fees and all other costs and
expenses of such proceeding, action or suit.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Restricted Stock Unit Agreement as of the date first above written. Participant
also hereby acknowledges receipt of a copy of the Prospectus and the Year 2000
UnionBanCal Corporation Management Stock Plan.

UNIONBANCAL CORPORATION    
By
 
/s/  PAUL FEARER      

--------------------------------------------------------------------------------

Paul Fearer, Executive Vice President
 
 


Dated:
 
    

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Participant Signature
 
 
 
 
    

--------------------------------------------------------------------------------

Participant Printed Name

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

